Citation Nr: 0910390	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board remanded the case for further development in June 
2004.  That development was completed, and the case was 
subsequently returned to the Board for appellate review.  In 
November 2005, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an October 2006 Order, the 
Court vacated the November 2005 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The Board 
then remanded the case in December 2006 to comply with the 
Joint Remand.  The development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on January 13, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), , 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have engaged in combat 
with the enemy or to have been a prisoner of war (POW) during 
his period of service.

3.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2001, prior to the initial decision on the claim in May 
2002, as well as in January 2007 and March 2007.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2001 and March 2007 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the September 2003 statement 
of the case (SOC) and the March 2004 and November 2008 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001, January 2007, and 
March 2007 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, such as service treatment records, military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2001, January 2007, and March 2007 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The April 2001 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2001, January 2007, and March 
2007 letters stated that it was the Veteran's responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.   

In addition, the Board notes that there are certain 
additional notification procedures that must be followed 
because the Veteran has claimed entitlement to service 
connection for PTSD based on personal assault.  Specifically, 
VA regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999).

In this case, the January 2007 letter was sent in connection 
with the Veteran's claim for service connection for PTSD 
based on personal assault.  The letter informed the Veteran 
that he needed to provide specific details of the personal 
trauma that resulted in PTSD.  He was asked to complete and 
return the enclosed questionnaire.  It was also noted that he 
should identify possible sources of information and evidence, 
such as police reports and medical treatment records 
documenting an assault.  The January 2007 letter further 
explained that he needed credible supporting evidence that 
the claimed in-service stressor of assault or trauma occurred 
and listed various examples, such as records from law 
enforcement authorities, mental health counseling centers, 
and lay statements from family members, roommates, fellow 
service members, and clergy.  It was also noted that behavior 
changes may constitute credible evidence of the stressor and 
listed examples, such as request for transfer to another 
military duty assignment, deterioration in work performance, 
substance abuse, episodes of depression, panic attacks, 
anxiety without an identifiable cause, and unexplained 
economic or social behavior changes.  

The RO subsequently adjudicated the claim in a SSOC after the 
issuance of the January 2007 letter. See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  As such, the Board finds that the Veteran 
has been sufficiently advised that alternative evidentiary 
sources may help verify his stressors, and he was provided a 
sufficient opportunity to submit such evidence to VA or to 
advise VA of any potential sources of such evidence.   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the January 2007 and March 2007 letters informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  His service personnel and treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim. 

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for PTSD.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be discussed below, 
the Veteran has not been shown to have an event, disease, or 
injury, including a verified in-service stressor, to which 
current PTSD could be related.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has also assisted the Veteran throughout the course of 
this appeal by providing him with a SOC and SSOCs, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in- 
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3) 
(2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault . In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered. See also YR v. West, 11 Vet. App. 
393, 398-99 (1998). (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of assault, development of alternate sources 
for information is critical.  There is provided an extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred, to include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals. Id.  In addition, 38 C.F.R. § 
3.304(f)(3) provides that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor.  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  His duties 
as verified by service personnel records have not been 
recognized as combat-related.  In this regard, there is no 
indication in his service personnel records that he was 
assigned to or participated in combat duties.  Nor do his 
service records show that he received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  The Board does acknowledge 
that the Veteran has been awarded the National Defense 
Service Medal; however, such an award is not indicative of 
combat.  Indeed, the Veteran did not complete basic training 
prior to being discharged.   As such, the Board finds that 
the Veteran has not been shown to have engaged in combat with 
the enemy.

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the Veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.

The Veteran has essentially contended that he currently has 
PTSD due to his experiences in basic training.  In 
particular, he claims that he was harassed and abused by his 
drill sergeants and he provided examples thereof.  However, 
there is no contemporaneous evidence of the alleged assault 
in service.  In this regard, no official report of the 
assault was made, and the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
an assault or pertinent injury or of a psychiatric disorder.  
In fact, he was discharged from service due to a rotational 
deformity of the right femur secondary to an old fracture 
with internal fixation, and there was no mention of a 
psychiatric disorder by the Medical Board.   Indeed, he had a 
psychiatric profile of "S1" at the time of his April 1969 
Medical Board.  In a physical profile block on an examination 
report, there are six categories (P, U, L, H, E, S), 
including "S" for "psychiatric" ("P" stands for 
"physical capacity or stamina") and "[a]n individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment."  
See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987).

In addition, the Veteran's service personnel records do not 
show that he requested his duty assignment to be changed or 
that he be moved to different barracks.  Nor were there any 
recorded punishments or offenses.   Moreover, the lay 
statement provided by the Veteran's sister does not mention 
that he confided to her about a personal assault in service.  
Instead, she discussed the Veteran's change in behavior 
before and after military service, but the statement was not 
specific enough to suggest that it was caused by an assault.  
Furthermore, the medical evidence of record indicates that 
the Veteran did not discuss the personal assault as an in-
service stressor during his treatment for a psychiatric 
disorder for many decades following his period of service.  
As such, the evidence of record does not establish that the 
Veteran was assaulted in service.

In addition, the Veteran reported witnessing a friend hang 
himself because of the abuse he endured.  However, the 
Veteran has not provided any additional information necessary 
to verify the alleged stressor, despite the notice discussed 
above that informed him that such information was necessary 
to substantiate his claim.  The Veteran has provided nothing 
more than a general assertion so that an attempt at verifying 
this stressor could not be made.

The medical evidence does show findings of PTSD and indicates 
that the Veteran has been treated and evaluated for 
psychiatric problems since at least 1975.  However, the 
initial treatment records did not diagnose the condition as 
PTSD.  Rather, private medical records dated in 1975 show 
findings of anxiety neurosis and a personality disorder.  
Moreover, there is no indication that he indicated these 
problems were due to active service until many years after 
his separation from service.

The Board acknowledges that the Veteran has competent medical 
findings of PTSD based upon his own account of what occurred 
during service.  However, private medical records dated in 
August 1996 indicated that he related his symptoms of PTSD to 
"Vietnam experiences" and that he was a "demolition man" 
who blew up villages and heard screams.  Similarly, private 
medical records dated in November 1996, April 1997, and July 
1998 noted that he continued to complain of flashbacks to 
Vietnam.  VA medical records dated in November 2003 also 
indicate that he stated several times that he wished he had 
been killed in Vietnam.

The record shows that the Veteran did not have service in 
Vietnam.  In fact, he did not complete basic training, and 
his DD Form 214 indicates that he had no foreign and/or sea 
service.  Thus, these medical findings of PTSD based upon his 
own unsubstantiated account of what happened to him in 
Vietnam are entitled to no probative value. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board is not required to 
accept the veteran's uncorroborated testimony that is in 
conflict with service medical records); Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based on an inaccurate factual premise has no probative 
value); and Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

The Board does acknowledge that VA medical records dated in 
June 2003 did include an assessment of PTSD by history based 
upon the Veteran's own account of being abused during basic 
training.  A private psychologist also submitted a letter in 
May 2007 relating the Veteran's current PTSD to his alleged 
stressors in service.  However, the private psychologist 
specifically stated that there was no documentation in the 
record of either the alleged abuse or the hanging.  Instead, 
he based his opinion on the Veteran's own reported history.  
When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board has found that 
there is no independent evidence to verify the Veteran's 
account of any of the alleged in-service stressors that 
purportedly occurred during basic training.  Moreover, as the 
record reflects he has previously reported a history of 
Vietnam service to medical care professionals that is not in 
accord with the actual facts of his military service, the 
Board finds that his account is entitled to little or no 
credibility. 

Thus, VA is unable to verify any of the Veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection. Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because none of the Veteran's previous 
diagnoses of PTSD were based upon a verified in-service 
stressor, the claim for service connection for PTSD must be 
denied.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted. 

ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


